Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/030132 (filed 08/10/18), which application claims priority to JP 2017-156134 (filed 08/10/17).
	Claims 1-21 are pending.
	The Drawings filed 03/30/20 are approved by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The IDS statements filed 03/30/20, 02/04/21, 05/28/21, 09/03/21, 12/08/21 and 12/23/21 have been considered.  Initialed copies accompany this action.
	Applicant’s election of Group I (claims 1-9) without traverse in the Reply filed 12/21/21 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al (Acta mater 1997).
Initially, note that the examiner construes the preamble terminology “conductive copper alloy plate material” to include any form(s) of copper alloy which meet the claimed UTS and %IACS limitations.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
	Sakai et al discloses (Abstract):

    PNG
    media_image1.png
    382
    1264
    media_image1.png
    Greyscale

	The reference specifically discloses species of Cu/Ag of 6%, 8% and 12% (Section 3.4), and Fig 5 discloses UTS values for such between 1000 and 1200 MPA:

    PNG
    media_image2.png
    742
    730
    media_image2.png
    Greyscale

	Each of the above disclosed species possess %JACS within the claimed 60%-90% range:

    PNG
    media_image3.png
    698
    768
    media_image3.png
    Greyscale

	The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
	Dependent claims 5-9 are allowed.
	With respect to claims 7-9, the prior art does not disclose or fairly suggest the claimed microstructure including (0.1nm-10nm) Ag-containing fibers at a concentration of 4-7% area ratio.  Additionally, Sakai does not possess with inherent 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


MK
March 25, 2022